Stephens, J.
This court having in an opinion and judgment rendered in this case (28 Ga. App. 246-7, 111 S. E. 226) affirmed the judgment of the superior court of Cobh county upon all the grounds of exception made by the plaintiff in error, and the Supreme Court on certiorari brought by the losing party in this case (the plaintiff in error) having reversed this judgment (154 Ga. 501, 114 S. E. 892) upon certain of the grounds-relied upon in this court by the plaintiff in error, the judgment of affirmance originally rendered by this court must be vacated, and the judgment of the trial court is hereby reversed upon the grounds indicated in the opinion of the Supreme Court. The rulings announced by this court in its former opinion in this case, in so far as they are not inconsistent with the rulings announced in this case by the Supreme Court in its opinion rendered upon certiorari, are hereby adhered to.

Judgment reversed.


Jenlcins, P. J., and Bell, J., concur.